 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 1 of 18 PageID# 239



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division


UNITED STATES OF AMERICA

                 v.                         Case No. 1:15-CR-245

ALEKSEI YURIEVICH BURKOV,                   Hon. T.S. Ellis, III

                 Defendant.

           POSITION OF THE UNITED STATES ON SENTENCING

      “There’s no honor among thieves.”       That adage captures an age-old

problem for criminals: they can achieve more lucrative crimes if they work

together, and yet, the people who would be their partners-in-crime are often

by their very nature untrustworthy. This problem is even more acute in the

cybercrime world, both because the complex nature of the work often requires

cooperation among criminals with different skills and resources, and because

the anonymous nature of the internet makes trusting fellow criminals

particularly fraught. A cybercriminal could commit exponentially more crime

if there was a website where he or she could buy hacking tools, rent access to

compromised computers, find associates to help with the leg work, and access

a black market for the wholesale distribution of large amounts of hacked

financial information. But even if such a website existed, how would you trust

the people on the website not to rip you off? There is, after all, no honor among

thieves.
 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 2 of 18 PageID# 240



      Aleksei Burkov’s website, Direct Connection, was an attempt to solve

this dilemma. From 2009 to 2015, Direct Connection was the most exclusive

criminal forum on the web, accepting only those who had developed a

reputation for fair-dealing in the online criminal underworld. To even be put

up for a vote, prospective Direct Connection members needed three existing

members to “vouch” for them and to provide $5,000 in insurance in case the

applicant reneged a deal formed while conducting business on the forum.

Direct Connection was used to advertise illicit goods, such as personal

identifying information and malicious software, as well as criminal services,

such as money laundering and hacking. Burkov offered escrow services to

facilitate criminal deals and appointed an “arbiter” who would resolve disputes

between Direct Connection members. As a result of its organized and exclusive

nature, Direct Connection’s several hundred members were a veritable Who’s

Who of the world’s most notorious cybercriminals.

      In addition to Direct Connection, Burkov also ran a website called “Card

Planet,” which sold stolen credit and debit card numbers on a massive scale,

victimizing hundreds of thousands and resulting in over $20 million in

fraud.   The presentence report correctly calculated the Guidelines at the

statutory maximum of 180 months. The government respectfully submits that

a sentence of 180 months is necessary to reflect Burkov’s immense

contribution to organized cybercrime and to deter this novel and rapidly-

growing type of crime.




                                       2
 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 3 of 18 PageID# 241



I.    Offenses of Conviction

      Burkov, a Russian national who resided in St. Petersburg, Russia, was

arrested at Ben-Gurion airport near Tel Aviv, Israel, on December 13, 2015, based on

a provisional arrest request from the United States. Over the next four years, the

Russian government went to great lengths to thwart Burkov’s extradition to the

United States, including by filing its own extradition request. An Israeli district court

approved Burkov’s extradition in 2017. He was extradited to the United States on

Nov. 11, 2019, after appeals to the Israeli Supreme Court and the Israeli High Court

of Justice were denied. 1

      On January 24, 2020, Burkov pled guilty to Conspiracy to Commit Identity

Theft, Access Device and Wire Fraud, Computer Intrusions, and Money Laundering,

in violation on 18 U.S.C. § 371, and a substantive count of Access Device Fraud, in

violation of 18 U.S.C. § 1029(a)(3). The conspiracy count arose from his operation of

Direct Connection, whereas the access device fraud count arose from his operation of

Card Planet. In connection with his guilty plea, Burkov admitted to the facts set

forth immediately below.




      1 The defendant was detained in Israel from December 13, 2015, through
November 10, 2019, pursuant to a provisional arrest request from the United States
for charges connected with this case, and not based on any crime under Israeli law.
Accordingly, the Bureau of Prisons should count that time towards the sentence the
Court imposes in this case and will do so unless the Court orders to the contrary.
See 18 U.S.C. § 3585(b)(1).


                                           3
 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 4 of 18 PageID# 242



      A.    Direct Connection

      Burkov and a partner founded Direct Connection in 2009. PSR ¶ 16.

Burkov organized Direct Connection into numerous sections where members

could post comments on different topics. PSR ¶ 19. These sections, known as

“forums,” were labeled as follows:

      •     News

      •     Stuff Carding-Drops for Stuff, Online Shopping

      •     Buying and Selling Cards, Visa, MasterCard, and
            Amex, Looking up SSN/DOB and other card holder
            information.

      •     Real Carding, Documents, Real Plastic, Equipment,
            Dumps (cashing/sales)

      •     Banking, Drops, account cashing, bank transfers

      •     Information    Security,    programing,     intrusion,
            databases, botnets, Trojans, scripts and exploits.

PSR ¶ 19. 2 As indicated by their titles, these forums covered such topics as

credit card fraud, money laundering, malware, and hacking. Id. In particular,

“carding” refers to buying and selling stolen payment card information;

“looking up by SSN/DOB and other card holder information,” refers to services

that allow cybercriminals to search for personal identifying information of

particular victims; “dumps” refers to stolen payment card information;

“botnets” refers to networks of compromised computers; “drops” and “bank




      2All quotations in this memorandum of statements made on Direct
Connection were translated from Russian by government translators.


                                       4
 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 5 of 18 PageID# 243



transfers” refer to money laundering services; and “trojans” and “exploits” are

hacking tools.

      Direct Connection members could create “threads” on each forum to

discuss a designated topic by posting comments to that thread. Id. Examples

of some of the posts on Direct Connection include members soliciting or

advertising stolen data, members selling hacking tools, and members offering

money laundering services. Id. For example:

      •     On May 22, 2015, under the forum, “Banking. Drops.
            Accounts” and the thread “Banks. Accounts. Cash-out
            of bank transactions.    How to work with drops.
            Merchants,” a Direct Connection member posted:
            “Looking for continuous deposits on US prepaids.
            Quick cash-out on a POS with a daily limit.”

      •     On August 8, 2011, under the forum “Cards to sell and
            to buy,” a Direct Connection member posted, “We’re
            selling USCC [United States Credit Cards] with a
            known available balance. 100% validity. It’s possible
            to pick by the state. Prices: $5 for a CC + $0.5 for
            every 1K,” and provided his email address.

      •     On May 27, 2010, under the Forum “Real plastic.
            Equipment, dumps (cash-out, sale). Documents and
            scans,” a Direct Connection member posted: “Looking
            for people to withdraw the entire balance from US
            D+P. Balances start from 50K. Please PM me contacts
            and your interest rate.” “US D+P” refers to stolen U.S.
            debit cards (“dumps”) along with the corresponding
            pin number. The purpose of this post was to solicit
            assistance with stealing money from compromised
            U.S. debit card accounts.

      •     On June 20, 2010, under the forum “Banks Accounts
            Cash-out of bank transactions. How to work with
            drops. Merchants,” a Direct Connection member
            provided advice on how to launder money from U.S.
            banks, posting: “You can open an account online
            almost in every bank in the US, that’s correct. The


                                       5
 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 6 of 18 PageID# 244



            problem is that banks check addresses in public
            records and can ask you to come to their branch to
            confirm.”

     •      On November 3, 2015, under the forum, “Spam
            Downloads and traffic.        Hosting, domains and
            servers,” and the thread, “Sales and purchase of
            downloads and traffic,” a Direct Connection member
            posted: “I need US and EU loads for a quiet and
            compatible software. I’m ready to align with almost
            anything except lockers, fake AV and other aggressive
            software. If you load a formgrabber, clicker, socks bot,
            or suchlike, please PM and we can agree on terms.”
            This post offered web-hosting services to be used for
            computer hacking schemes.

     •      On November 20, 2015, a Direct Connection member
            posted an advertisement indicating he wished to sell
            a database containing the names and dates of birth of
            over 191 million Americans. This database contains
            the personal information of American citizens,
            including some residing in the Eastern District of
            Virginia.

PSR ¶ 19.

     “PMs,” as used above, refers to the “Private Message” feature of Direct

Connection that enabled members to speak directly with one another over the

Direct Connection platform. PSR ¶ 20. As intended by Burkov, members who

wished to engage in criminal schemes together would often respond to a public

post with a private message.    Id.   Private messages often led to members

exchanging contact information and continuing to work together off the

platform. Id. For instance, Direct Connection members sent each other the

following “PMs” over Direct Connection:

     •      On November 21, 2012, a Direct Connection member
            private messaged another member asking, “Regarding
            logs, I have some from 2011 and 2012, I can try and


                                       6
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 7 of 18 PageID# 245



          find about 200 Gb. How much do you pay and how
          much do you want to take? What else do I need for the
          account except the login and password?”          This
          message concerned selling stolen login credentials.

    •     On December 15, 2012, a Direct Connection member
          private messaged another member: “I’m writing
          regarding drops in the US. How can I contact you?”
          This message concerned laundering stolen money in
          the United States.

    •     On July 13, 2013, a Direct Connection member private
          messaged another member, asking “What kinds of
          goods are available and what is the approximate
          volume?    I’m not a professional buyer, but I’m
          interested in buying in the US.”       This message
          concerned the sale of stolen U.S. payment card data.

    •     On February 17, 2014, a Direct Connection member
          private messaged another: “I have a lot of logs and I’m
          interested in work on an ongoing basis. Write if you
          need anything specific.”    The message concerned
          working together to extract login credentials to
          financial accounts from data stolen via computer
          hacking.

    •     On May 7, 2010, a Direct Connection member private
          messaged another member in response to a post about
          withdrawing money from compromised U.S. debit card
          accounts, stating “I have an interesting offer for your
          question. If you have a good volume of D+P with a
          decent balance, I can deposit a good volume ... Let’s
          connect in Jabber, I’ll tell you all the details! Different
          schemes!”

    •     On October 10, 2011, a Direct Connection member
          private messaged another member, providing
          information about a bank account at a major bank in
          Hyattsville, Maryland, that included the account
          number and wire routing number. This message
          concerned making unlawful transactions from that
          account.

    •     On November 14, 2011, a Direct Connection member
          private messaged another member: “I’m selling the


                                      7
 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 8 of 18 PageID# 246



            license for a 100% private software (bank trojan).
            Expensive,” and provided an email address. This
            message concerned the sale of malware to be used in
            computer intrusions.
PSR ¶ 20.

      Burkov designated a number of co-conspirators with leadership

positions on Direct Connection. This included approximately a dozen

“Moderators” (whose job it was to moderate the discussions on the particular

forums to which they were assigned), a person in charge of escrow services to

facilitate criminal deals among Direct Connection members, and an “Arbiter”

who adjudicated disputes between Direct Connection members. PSR ¶ 21.

      The “Arbiter” would adjudicate “suits” that Direct Connection members

would file against each other in the event that the criminal agreements made

on Direct Connection gave rise to disputes. PSR ¶ 23. Members who did not

abide by the decisions of the Arbiter with regards to these “suits” could be

expelled from Direct Connection. The following is an example of a “suit” filed

by one Direct Connection member against another, accusing the other member

of failing to provide agreed-upon “logs,” which refers to information stolen via

computer hacking, potentially containing login credentials or financial

information.   Following the formality required by Direct Connection, the

Direct Connection member posted the following to the forum:

            I, [redacted], am aware of the Forum’s terms and
            conditions, am responsible for the accuracy of given
            facts and speculations, and am aware that as a result
            of this suit my opponent and I can lose our
            membership on the Forum. Plaintiff: [redacted].
            Defendant: [redacted] Case: purchased accounts
            from logs, ignored in Jabber. Cost: 560 WMZ.


                                       8
 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 9 of 18 PageID# 247



            Description: On March 14, 2014 I agreed to buy
            accounts from logs; this person answered that he
            would transfer the material the next day because at
            that moment he wasn’t at his working computer. I
            agreed and transferred WMZ the same day. The next
            day I did not receive any accounts, nor did I receive
            them the day after. I was ignored; he answered me
            once in 3 days that he is busy etc. I was and am asking
            the defendant to send the money back as those logs
            are not important anymore, and we had agreed the
            time in the first place. I will send logs and contacts
            upon request.

PSR ¶ 23.

      Direct Connection members would also post advice to assist each other

in avoiding arrest.   PSR ¶ 24.    For instance, on April 11, 2014, a Direct

Connection member posted a thread under the forum “News” regarding an

article entitled, “Russian Ministry of Foreign Affairs: The growing threat of

Russian citizens being detained on the USA demand.” In the same thread, the

Direct Connection member posted the following: “Here’s a list of countries that

practice extradition, if anyone’s interested….”

      Direct Connection’s membership included some of the world’s most elite

cybercriminals, including but not limited to the following:

      •     Direct Connection member “Carlos,” also known as
            “aqua,” was one of the early members of Direct
            Connection and moderated the banking sub-forum for
            many years.      Carlos used Direct Connection to
            advertise malware designed to steal banking
            information from victim computers. Carlos, whose
            real name is Maksim Yakubets, has been indicted in
            the Western District of Pennsylvania and the District
            of Nebraska for crimes arising from his use and
            distribution of malware. The State Department has
            offered a $5 million reward for information leading to
            his arrest or conviction.


                                       9
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 10 of 18 PageID# 248



     •      Direct Connection member “Harderman,” joined
            Direct Connection in 2010 and used the forum to
            promote his malware products, including ZeuS
            banking trojan version 2.0 and later the SpyEye
            banking trojan. In 2016, “Harderman,” whose real
            name is Aleksandr Andreevich Panin, was sentenced
            to 9.5 years in prison by the U.S. District Court for the
            Northern District of Georgia.       Burkov personally
            vouched for Harderman’s admission to Direct
            Connection, stating in 2010: “His software is worthy
            of respect, in my opinion it has already surpassed the
            long famous Ze[uS] :-) I’ve known him about a year,
            about as long as I’ve used his product. I am as happy
            as a clam about our cooperation, he always helped, he
            never lets a question go unanswered, in general he has
            provided support above and beyond. I confirm fin.
            responsibility $2,000.”

     •      Direct Connection member “WebHost” offered a
            variety of criminal services to the Direct Connection
            members in a long-running Direct Connection thread
            titled     “Hosting/Servers/Domains/VPS       high-end
            quality.” WebHost’s real name is Mykhaylo Rytikov of
            Ukraine. Rytikov has been indicted in three federal
            districts in the United States, including the Eastern
            District of Virginia. The charges against Rytikov
            arise from, among other crimes, providing “bullet-
            proof hosting,” i.e., servers designed to be outside of
            the reach of law enforcement and used in criminal
            schemes.

     •      Direct Connection member “Centurion” was the
            moderator of the subforum for security and
            anonymity. This was one of several forums on which
            this person both occupied a position of authority and
            used that position to facilitate trafficking in stolen
            financial data. Centurion, whose real name is Sergey
            Vovnenko, was arrested in June 2014 and extradited
            to the United States.      In 2017, Vovnenko was
            sentenced to 41 months in prison by the U.S. District
            Court for the District of New Jersey for operating a
            botnet, stealing login and payment card data, and
            related crimes.

PSR ¶ 22.


                                       10
 Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 11 of 18 PageID# 249



      Burkov personally used Direct Connection to advertise his own criminal

services, including Card Planet. PSR ¶ 25.

      B.     Card Planet

      From October 23, 2011, through at least August 2013, Burkov ran a website

called “Card Planet,” which offered for sale over 150,000 stolen credit and debit card

numbers. PSR ¶ 9.      The stolen credit and debit card numbers offered for sale on

Card Planet were primarily issued by U.S. financial institutions to persons in the

United States. PSR ¶ 13. As intended by Burkov, customers who purchased stolen

payment card data on Card Planet used the data to make fraudulent purchases using

the credit lines and bank accounts of their victims. PSR ¶ 14. The known fraudulent

transactions committed using stolen payment card data offered for sale on Card

Planet exceeds $20 million. PSR ¶ 15.

II.   Guidelines Calculations

      The Presentence Report properly calculated the offense level as follows:

       Guideline                                       Offense Level
       Base Offense Level (§ 2B1.1(a)(2))              6

       Loss amount between $65 Million but less +24
       than $150 Million (§ 2B1.1(b)(1)(K))

       Offense involved     10   or   more    victims +2
       (§ 2B1.1(b)(2))

       Offense involved receiving stolen property +2
       and the defendant was in the business of
       receiving and selling stolen property
       (§ 2B1.1(b)(4))

       Substantial part of offense committed abroad +2
       (§ 2B1.1.(b)(10))


                                         11
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 12 of 18 PageID# 250




           Offense involved trafficking in unauthorized +2
           access devices (§ 2B1.1(b)(11))

           Leadership role (§ 3B1.1(a))                     +4

           Acceptance of responsibility (Section 3E1.1) 3   -3


PSR ¶¶ 38-50. This yields an offense level of 39. PSR ¶ 51. Given the defendant’s

Category I criminal history, this offense level would normally result in a Guidelines

Range of 262-327 months. However, the statutory maximum sentences for the

defendant’s convictions under 18 U.S.C. §§ 1029(a)(3) and 371 are ten and five years,

respectively. PSR ¶ 74. Accordingly, the defendant’s guidelines range is capped at

the combined statutory maximum of fifteen years’ imprisonment. Id.

III.   Sentencing Recommendation

       As the Court is well aware, the Sentencing Guidelines are advisory, and just

one factor that must be considered along with the other factors set forth in 18 U.S.C.

§ 3553(a). 4 Here, however, a Guidelines sentence is also supported by the other




       3The Government hereby moves, under U.S.S.G. § 3E1.1(b), for a third level
to be reduced from the defendant’s offense level, based on the defendant’s timely
acceptance of responsibility.
       4 The § 3553(a) factors include: the nature and circumstances of the offense
and the history and characteristics of the defendant; the need for the sentence
imposed to reflect the seriousness of the offense, to promote respect for the law, to
provide just punishment for the offense, to afford adequate deterrence to criminal
conduct, to protect the public from further crimes of the defendant, and to provide
the defendant with needed training, medical care, or other treatment; the kinds of
sentences available; the kinds of sentence and the sentencing range established for
the type of offense committed; any pertinent policy statement; the need to avoid
unwarranted sentence disparities among defendants with similar records who have

                                             12
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 13 of 18 PageID# 251



§ 3553(a) factors, particularly the need for a sentence that reflects the seriousness of

the defendant’s immense contribution to organized cybercrime and adequately deters

others from perpetrating similar crimes.

      A.     The Sentence Should Reflect the Defendant’s Outsized Role in
             Global Organized Cybercrime.

      The fifteen-year guidelines range in this case is largely driven by the loss

amount of $75 million, which resulted in a 24-level enhancement under §

2B1.1(b)(1)(K). PSR ¶ 39. This loss amount was calculated by taking the 150,000

stolen credit and debit card numbers offered for sale on Card Planet and multiplying

by $500 per access device as required by U.S.S.G. § 2B1.1, app. Note 3(f). Fraud

defendants often challenge the $500/access device rule as overstating the financial

harm. In this case, however, the government was able to confirm over $20 million in

actual fraud committed using stolen credit and debit cards that were sold on Card

Planet. PSR ¶ 15. So even if the standard were actual provable loss (which it is not),

this would only reduce the offense level by 4 and, because of the statutory cap, would

not reduce the fifteen year guidelines range at all.        In short, the fifteen-year

guidelines range does not overstate the immense actual financial harm in this case.

      Moreover, the $75 million loss figure is based entirely on the stolen credit and

debit card numbers sold on Card Planet and does not even consider the substantial

harm caused by Direct Connection. As noted above, Direct Connection served a key

role in bringing together, organizing, and building trust amongst hundreds of the


been found guilty of similar conduct; and the need to provide restitution to any
victims of the offense.


                                           13
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 14 of 18 PageID# 252



world’s most elite cybercriminals. By working together, these notorious actors were

no doubt able to commit exponentially more crimes and more sophisticated crimes

than any could have alone. See Ben Collier et al., Cybercrime Is (Often) Boring:

Maintaining the Infrastructure of Cybercrime Economies, at 1 (Cambridge

Cybercrime Centre, 2020) (“It is generally accepted that the widespread availability

of specialist services has helped drive the growth of cybercrime.”) (hereinafter

“Collier,          Cybercrime             Economies”),            available           at

https://www.cl.cam.ac.uk/~bjc63/Crime_is_boring.pdf.

       Tackling global cybercrime means punishing the leaders who have allowed

cybercrime to become organized and hyper-specialized. In recent years, judges in this

District have considered, at sentencing, the widespread harm that leaders and

organizers of cybercrime inflict. See, e.g., United States v. Bondars et al., 1:16-cr-228

(E.D. Va.), Dkt. 233, at 23–26 (sentencing transcript containing Court’s observation

that defendant who created and operated a tool “facilitating, aiding and abetting

enormous numbers of hackers” needed to be deterred and that seriousness of crimes

warranted 168-month sentence). Here, Burkov made significant contributions to the

organization of cybercrime by helping to overcome the “skill, trust, and funding

barriers which inhibit the development of truly mass-scale cybercrime economies”

and helping buyers “find sellers in scam-ridden underground communities.” Collier,

Cybercrime Economies, at 5. His sentence should reflect his central role in the global

cybercrime ecosystem.




                                           14
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 15 of 18 PageID# 253



      B.      The Sentence Should Be Sufficient to Deter Others from
              Committing Similar Crimes.

      By the defendant’s own admission, cybercrime has been his main source of

income throughout his life. PSR ¶¶ 71-72. Indeed, Card Planet alone took in at least

$1,005,977.01 in revenue. PSR ¶ 6(f). It is no doubt the proceeds of cybercrime that

funded the defendant’s vacations to locations such as Thailand and Israel, among

others.    The defendant’s lifestyle is relevant because it demonstrates a larger

problem: cybercriminals like the defendant are often able to earn a steady income

through internet-related crimes committed from the comfort of their living rooms.

Like the defendant, these criminals often operate under aliases and do so undetected

by law enforcement for years. All too many people are willing to commit crimes like

the defendant’s for a chance to live the comfortable lifestyle he enjoyed.

      Unfortunately, high rewards and relatively low risk of detection are basic

features of cybercrime that are not going to change anytime soon. As the Honorable

J. Harvie Wilkinson, III recently observed in United States v. Carver, 916 F.3d 398

(4th Cir. 2019), an access device prosecution:

              Financial fraud is a modern scourge. It preys especially
              upon the unsophisticated and vulnerable. As the district
              court noted, crimes like those in this case harm victims ‘in
              almost irreparable ways by causing them loss of work,
              mental anguish, monetary loss, and loss of peace of mind.’
              J.A. 152. It raises costs for businesses, which must invest
              in security measures. These crimes require time and
              expertise to investigate and can be difficult to unravel and
              prove.

Id. at 404.




                                          15
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 16 of 18 PageID# 254



      The only way to affect the cost-benefit analysis of these crimes is to impose

meaningful sentences on those who are caught Computer hackers are among the

most sophisticated criminals in the world and are known to closely monitor the

government’s response to cybercrime and plan accordingly, as the members of Direct

Connection did for years. Achieving general deterrence in this area therefore appears

particularly promising. See United States v. Hayes, 762 F.3d 1300, 1308 (11th Cir.

2012) (“[G]eneral deterrence is an important factor in white-collar cases, where the

motivation is greed.”); United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006)

(Because “economic and fraud-based crime are more rational, cool, and calculated

than sudden crimes of passion or opportunity, these crimes are prime candidates for

general deterrence” (internal quotations and citation omitted)); see also U.S.S.G. Ch.

1, Pt. A(4)(d) (explaining that the Sentencing Commission crafted serious economic

crimes Guidelines in order to remedy the pre-Guidelines sentencing “problem” of

courts imposing probation on an “inappropriately high percentage” of white-collar

offenders).




                                         16
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 17 of 18 PageID# 255



   IV.     Conclusion

         The government respectfully recommends a sentence of 180 months’

imprisonment, as well as forfeiture and restitution orders in agreed-upon amounts.



                                        G. Zachary Terwilliger
                                        United States Attorney

                                  By:          /s/
                                        Kellen S. Dwyer
                                        Alexander P. Berrang
                                        Assistant United States Attorneys
                                        United States Attorney’s Office
                                        Eastern District of Virginia
                                        2100 Jamieson Avenue
                                        Alexandria, Virginia 22314
                                        (703) 299-3700
                                        kellen.dwyer@usdoj.gov

                                        Laura Fong
                                        Senior Trial Attorney
                                        Computer Crime & Intellectual Property
                                        Section
                                        Department of Justice
                                        laura.fong@usdoj.gov


June 19, 2020




                                          17
Case 1:15-cr-00245-TSE Document 48 Filed 06/19/20 Page 18 of 18 PageID# 256



                              Certificate of Service

      I hereby certify that on June 19, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of filing

(NEF) to counsel of record for the defense.

      I also certify that on or about the same date, I will send a true and correct

copy of the foregoing by e-mail to the following:


William Byerley
United States Probation Officer
william_byerley@vaep.uscourts.gov


                                 By:          /s/
                                        Kellen S. Dwyer
                                        Assistant U.S. Attorney




                                          18
